DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on August 2, 2019 for the application filed August 2, 2019 which claims priority to a provisional application filed on August 6, 2018. Claims 1-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-14 are directed towards a system for streamlined nutrition tracking (i.e. a machine) which is a statutory category.  Claims 15-24 are directed towards a method for streamlined nutrition tracking (i.e. a process) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an  
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 15 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
a memory device programmed with computer-executable instructions corresponding to a streamlined nutrition tracking application; 
a hardware processor configured to execute the computer-executable instructions so as to execute the streamlined nutrition tracking application on a user device, the application configured to: 
receive an input of a user's demographic parameters; 
calculate a basic metabolic rate based on the input of the user's demographic parameters; 
calculate an adjusted metabolic rate based on the input of the user's lifestyle parameters and norms; 
output a nutritional user interface that comprises streamlined nutritional options derived from a database and one or more fields that enable the user to provide user food or beverage consumption input based on the streamlined nutritional options; 
receive, from the nutritional user interface, user food or beverage consumption input based on the streamlined nutritional options; 
request an adjustment of the user food or beverage consumption input based on aggregated machine learning of user food or beverage consumption inputs of a plurality of users and based on aggregated user specific performance against user set benchmarks; and 
output nutritional performance data to the user based on the adjusted metabolic rate and the adjustment of the user food or beverage consumption input, the nutritional performance data comprising a graph or chart that indicates nutritional consumption of the user over time.
 The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The abstract idea is a method of providing nutritional options for a user, tracking a user’s nutritional consumption, requesting a user adjust their nutritionist consumption and provide nutritional performance data. These are the activities that a nutritionist performs for a client. For example, a nutritionist would determine adjusted metabolic rates, suggest foods to eat, track foods eaten, provide recommendations based on the client’s performance and learned knowledge from other clients and provide performance data to help the client achieve their goal. Furthermore, the calculating steps can be considered to be Accordingly, the claims recite an abstract idea which falls within the subject matter grouping of mental processes that a nutritionist would perform. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical 
Insignificant extra-solution activity to the judicial exception. The additional limitations of receiving user inputs do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements a memory device programmed with computer-executable instructions corresponding to a streamlined nutrition tracking application”, “a hardware processor configured to execute the computer-executable instructions so as to execute the streamlined nutrition tracking application on a user device, the 
Dependent claims 2-14 and 16-24 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 15, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory device, hardware processor, user interface and database to perform steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements of receiving 
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-6 and 16-20 merely indicate what/how information is received, which does not change the analysis. Dependent claims 7-9 and 21-23 merely indicate that nutrition related benchmarks are determined based on user goals and updated based on modifications which is encompassed by the abstract idea. Dependent claims 10 and 24 merely indicate that providing a moving average information as part of the performance data which is encompassed by the abstract idea. Claims 11-14 merely indicate that additional information is received and determined which is encompassed by the abstract idea. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.

Therefore, whether taken individually or as an ordered combination, claims 1-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Prisk (U.S. Pub. No. 2017/0053551) in view of Hadad et al. (U.S. Pub. No. 2014/0255882) and Landers (U.S. Pub. No. 2013/0138230).
Regarding claim 1, Prisk discloses a streamlined nutrition tracking user interface system (Paragraphs [0094] and [0123]), the system comprising: 
a memory device programmed with computer-executable instructions corresponding to a streamlined nutrition tracking application (Paragraph [0123] and [0125]-[0126]); 
a hardware processor configured to execute the computer-executable instructions so as to execute the streamlined nutrition tracking application on a user device, the application configured to (Paragraphs [0123]-[0124] and [0126]): 
receive an input of a user's demographic parameters (Paragraph [0048] discusses receiving user information including height, weight, age and gender.); 
calculate a basic metabolic rate based on the input of the user's demographic parameters (Paragraph [0051] and [0053]-[0055] discusses first calculating a user’s basal metabolic rate based on the user’s height, weight, age, and sex.); 
calculate an adjusted metabolic rate based on the input of the user's lifestyle parameters and norms (Paragraphs [0059]-[0065] discuss adjusting the basal metabolic rate based on the user’s activity factor and goals, construed as lifestyle parameters and norms, which is obtained from the user.); 
output a nutritional user interface that comprises streamlined nutritional options derived from a database and one or more fields that enable the user to provide user food or beverage consumption input based on the streamlined nutritional options (Paragraphs [0073]-[0076] discuss providing a user interface for adding foods to a meal or removing foods from a meal. The user interface may organize lists of foods into the categories of proteins, carbs, fats, and supplements. The lists of foods may include a name of the food and an amount of the food (i.e., a weight of the food). Also see paragraph [0132] and fig. 4.); 
receive, from the nutritional user interface, user food or beverage consumption input based on the streamlined nutritional options (Paragraphs [0073]-[0077] discuss creating a meal by adding food via the user interface. Each food includes a corresponding amount of leucine, calories and each macronutrient per unit weight. Creating a meal is construed a food consumption. Also see paragraphs [0132]-[0133] and fig. 5.); 
request an adjustment of the user food or beverage consumption input Paragraphs [0077]-[0079] discuss alerting a user, if the amounts of leucine, calories and each macronutrient are not within a threshold amount of the target amount. For example, the total of leucine, calories and each macronutrient from the added meal is the user specific performance and the target for leucine, calories, each macronutrient based on the user’s provided goal are the user set benchmarks and the alert is the request, such as to increase or reduce the amount of leucine, calories and macronutrients being consumed.) ; and 
output nutritional performance data to the user based on the adjusted metabolic rate and the adjustment of the user food or beverage consumption inputParagraphs [0080] and [0134] discuss displaying he amount of Leucine, protein, fat, carbs and calories included in the meal as compared to the target amounts of Leucine, protein, fat, carbs and calories, construed as performance data. The targets are based on the basal metabolic rate and adjusted basal metabolic rate and based on the current amounts of food added to the meal, which would include the adjustments made to the meal to stay within a threshold of the targets.).
Prisk does not appear to explicitly disclose that the requested adjustment of the user food or beverage consumption input is based on aggregated machine learning of user food or beverage consumption inputs of a plurality of users and based on aggregated user specific performance against user set benchmark; or the nutritional performance data comprising a graph or chart that indicates nutritional consumption of the user over time.
Hadad teaches that it was old and well known in the art of nutritional recommendation at the time of the filing to request an adjustment of the user food or beverage consumption input based on aggregated machine learning of user food or beverage consumption inputs of a plurality of users and based on aggregated user specific performance against user set benchmarks (Hadad, paragraphs [0007] and [0073]-[0100] discuss providing nutritional recommendations based on a user’s tracked eating habits to achieve a goal and based on machine learning applied to general user population’s eating habits. Habits include how a user follows a diet to a goal over time and the recommendations may alter the diet to take into account the user’s habits with respect to the goal. The general population is analyzed using machine learning to improve the recommendations.) to reduce the chance of a user failing a diet (Hadad, paragraph [0004]).

Landers teaches that it was old and well known in the art of managing health and fitness at the time of the filing to output nutritional performance data comprising a graph or chart that indicates nutritional consumption of the user over time (Landers, fig. 6 and fig, 10 and paragraphs [0061]-[0063], [0099] and [0103] discuss displaying charts/graphs indicating the user’s fitness and nutritional consumption over time.) to provide a user with metabolically related health parameters that are simply and readily understandable (Landers, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing health and fitness at the time of the filing to modify the output of Prisk such that the nutritional performance data comprises a graph or chart that indicates nutritional consumption of the user over time, as taught by Landers, in order to provide a user with metabolically related health parameters that are simply and readily understandable. For example, the system of Prisk could be modified to track multiple meals in relation to the user’s goal to provide graph or chart that indicates nutritional consumption of the user over time.

Regarding claim 2, Prisk further discloses wherein the user's demographic parameters comprise at least one of: gender, weight, height, or age (Paragraph [0048] discusses receiving user information including height, weight, age and gender.).

Regarding claim 3, Prisk further discloses wherein the user's lifestyle parameters and norms comprise an estimated average level of exertion or frequency of physical activity (Paragraphs [0059]-[0065] discuss the user’s activity factor includes sedentary, lightly active, moderately active, and very active.).

Regarding claim 4, Prisk further discloses wherein the user's lifestyle parameters and norms comprise data associated with at least one monitoring device comprising at least one of: a smart weight scale, physical activity monitor, or glucose monitor (Paragraphs [0059] and [0063] discuss that the activity data may come from activity monitors.).

Regarding claim 5, Prisk further discloses wherein the application is configured to receive a user's current fitness goal (Paragraphs [0062]-[0065] discuss receiving a user’s fitness goal, such as build muscle, lean up, health maintenance, etc.).

Regarding claim 6, Prisk further discloses wherein the user's current fitness goal comprises at least one of: body building, weight maintenance, or fat loss (Paragraphs [0062]-[0065]).

Regarding claim 7, Prisk further discloses wherein the application is configured to determine one or more nutrition benchmarks based on the user's current fitness goal (Paragraph [0062] discusses determining the target calories per day based on the user’s goal.).

Regarding claim 8, Prisk further discloses wherein the user set benchmarks comprise one or more updated nutrition benchmarks based on user-generated modifications to the one or more nutrition benchmarks (Paragraphs [0062], [0066] and [0116] discuss that the user determined goal determines the target calories and target macronutrients per day. This goal and target calories may be changed/adjusted/updated to fit whatever goal the user chooses.).

Regarding claim 9, Prisk further discloses wherein the user-generated modifications are limited by the basic metabolic rate or adjusted basic metabolic rate (Paragraphs [0059] and [0062] discuss that the user goals and target calories are dependent on the BMR of the user.).

Regarding claim 10, Prisk does not appear to explicitly disclose, but Landers teaches that it was old and well known in the art of managing health and fitness at the time of the filing wherein the graph or chart that indicates nutritional consumption comprises a moving average nutrition against the user set benchmarks (Paragraph [0089] and [0092] discuss that a running average health quotient may be provided which indicates the user’s food intake and goal weight. Also see figs. 6 and 10.) to Landers, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing health and fitness at the time of the filing to modify the output of Prisk such that the graph or chart that indicates nutritional consumption comprises a moving average nutrition against the user set benchmarks, as taught by Landers, in order to provide a user with metabolically related health parameters that are simply and readily understandable. 

Regarding claim 11, Prisk does not appear to explicitly disclose, but Landers teaches that it was old and well known in the art of managing health and fitness at the time of the filing wherein the application is configured to analyze the beverage or food consumption input to determine a projection of the user's body composition (Landers, paragraph [0156] discusses that the system and method may comprise the food intake information input and weight information input unit further comprising the computing device configured to display a prediction of fitness performance based at least in part on a current metabolic rate for the user. The current metabolic rate may be computed by the computing device based on a difference between a predicted change in weight for a selected period of time and an actual measured change in weight for the selected period of time. The displayed prediction may comprise a graphical fitness prediction chart including perhaps a graphical fitness prediction chart.) to provide a user with metabolically related health parameters that are simply and readily understandable (Landers, paragraph [0004]).


Regarding claim 12, Prisk further discloses wherein the adjustment to the food or beverage consumption input comprises: a change in the type of food or beverage or a change in a portion size of the food or beverage (Paragraphs [0077]-[0080] discuss that the alert represents that the meal is above/below a target for calories and macronutrients to prompt a user add/remove a food to increase/decrease the calories and macronutrients. Paragraph [0113] also discusses that the portion size of the meal can be changed in response to the meal calories and macronutrients being above/below the target.)

Regarding claim 14, Prisk does not appear to explicitly disclose, but Landers teaches that it was old and well known in the art of managing health and fitness at the time of the filing wherein the application is configured to determine a target caloric burn per user workout based on the adjusted basic metabolic rate (Landers, paragraph [0034]-[0035], [0056], [0077] and [0127]-[0132] discuss that an expected number of activity units during an exercise timeframe is determined, which may be represented as calories burned. The activity units are determined based on a current calculated metabolic rate.) to provide a user with metabolically related health parameters that are simply and readily understandable (Landers, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of managing health and fitness at the time of the filing to modify the output of Prisk such that the application is configured to determine a target caloric burn per user workout based on the adjusted basic metabolic rate, as taught by Landers, in order to provide a user with metabolically related health parameters that are simply and readily understandable. For example, the system of Prisk could be modified determine how many calories should be burned per workout to achieve the user goal.

Regarding claims 15-24: all limitations as recited have been analyzed and rejected with respect to claims 1-10.  Claims 15-24 pertain to a method for streamlined nutrition tracking, corresponding to the system for streamlined nutrition tracking of claims 1-10. Claims 15-24 do not teach or define any new limitations beyond claims 1-10; therefore claims 15-24 are rejected under the same rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prisk (U.S. Pub. No. 2017/0053551) in view of Hadad et al. (U.S. Pub. No. 2014/0255882), Landers (U.S. Pub. No. 2013/0138230) and Adamowicz (U.S. Pub. No. 2011/0318717).
Regarding claim 13, Prisk does not appear to explicitly disclose, but Adamowicz teaches that it was old and well known in the art of nutrition guidance at the time of the filing wherein the application is configured to: receive a user indication of an unknown Adamowicz, paragraphs [0032]-[0041] discusses that a user selects a prompt to input a food item, construed as unknown to the system, which requests a user provide food input data, such as via a camera. The system then determines the identity of the food based on the food input data and a food database.) to provide people with improved food-related advice (Adamowicz, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of nutritional guidance at the time of the filing to modify the output of Prisk such that the application is configured to determine a target caloric burn per user workout based on the adjusted basic metabolic rate, as taught by Adamowicz, in order to provide people with improved food-related advice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686